TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00023-CV



                                  In re Ronald A. Green, M.D.


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            M E M O R AN D U M O P I N I O N


               Relator Ronald A. Green, M.D. filed a petition for writ of mandamus directed to

Michael Arambula, M.D., Pharm. D., the President of the Texas Medical Board. However, we may

issue writs of mandamus only against a district judge or county judge sitting in our district, or to

enforce our jurisdiction, none of which are implicated here. See Tex. Const. art. V, § 6; Tex. Gov’t

Code § 22.221(b). The petition for writ of mandamus is dismissed for want of jurisdiction. See

Tex. R. App. P. 52.8(a).



                                              __________________________________________

                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Filed: February 4, 2015